Citation Nr: 0004614	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a bilateral knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a right shoulder disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

4.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

5.  Whether a claim for entitlement to service connection for 
PTSD is well grounded.

6.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1991 rating decision rendered by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO held that new and 
material evidence had not been submitted to reopen the 
veteran's previously disallowed claims of entitlement to 
service connection for a bilateral knee disability, a right 
shoulder disability, a back disability, and post-traumatic 
stress disorder (PTSD).  

During the pendency of this appeal, the veteran relocated to 
Alabama.  Accordingly, the Montgomery, Alabama, RO assumed 
the role as the agency of original jurisdiction for this 
claim.  


FINDINGS OF FACT

1.  Service connection for a bilateral knee, right shoulder, 
and back disability was denied by means of a July 1988 rating 
decision. 

2.  Information contained in VA and private medical records 
received subsequent to the July 1998 rating action indicates 
cumulative complaints of knee, right shoulder, and back pain; 
this information is duplicative of information previously 
considered by the RO does not bear substantially on the issue 
of service connection for a knee, right shoulder or back 
disability. 

3.  The testimony given during an April 1994 RO hearing and 
an October 1999 Board Hearing is cumulative of the veteran's 
prior contentions pertaining to the etiology of his bilateral 
knee, right shoulder, and back disabilities.

4.  Service connection for PTSD was denied by the Board by 
means of a September 1985 decision, the most recent 
unappealed final disallowance of the veteran's claim for 
service connection for PTSD. 

5.  Post service VA and private medical records submitted 
subsequent to the September 1985 Board decision must be 
considered to fairly evaluate the veteran's claim.

6.  A licensed clinical social worker has linked the 
veteran's diagnosis of PTSD to his experiences in service. 


CONCLUSIONS OF LAW

1.  The July 1988 rating decision, wherein service connection 
for a bilateral knee, a right shoulder, and a back disability 
was denied, is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).

2. The evidence received subsequent to the July 1998 rating 
action does not serve to reopen the veteran's claim for 
service connection for a bilateral knee disability.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3. The evidence received subsequent to the July 1998 rating 
action does not serve to reopen the veteran's claim for 
service connection for a right shoulder disability.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

4. The evidence received subsequent to the July 1998 rating 
action does not serve to reopen the veteran's claim for 
service connection for a back disability.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

5.  The September 1985 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (b) (West 
1991 & Supp. 1999).

6.  The evidence received subsequent to the September 1985 
rating decision serves to reopen the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

7.  A claim for service connection for PTSD is well grounded. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Claims Based on New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); see also 38 U.S.C.A. 
§ 7104(b).  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans Claims, 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

A.  Claims for Service Connection for a Bilateral Knee, Right 
Shoulder, and Back Disability

The veteran's initial claims for entitlement to service 
connection for a bilateral knee disability and for a right 
shoulder disability were denied by means of an October 1976 
rating decision.  The veteran was notified of this denial in 
November 1976 and failed to perfect a timely appeal of the 
rating decision.  The RO found that the evidence failed to 
show a nexus or link between a current bilateral knee 
disability or right shoulder disability and his active 
service.  In making this finding, the RO reviewed the 
evidence of recorded at that time including, inter alia, 
service medical records and the report of a March 1976 VA 
examination. 

In September 1982, the RO denied service connection for a 
back disability as well as determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously disallowed claims for service connection for a 
bilateral knee disability and for a right shoulder 
disability.  The veteran was furnished with a notice of this 
action in November 1982.  The veteran filed a timely 
substantive appeal with the Board.  In a September 1985 
decision, the Board denied service connection for a back 
disability and held that new and material evidence had not 
been submitted to reopen the veteran's claims of entitlement 
to service connection for a bilateral knee disability and a 
right shoulder disability.  The evidence of record, including 
service medical records, VA medical records, private medical 
records, showed that inservice injuries to the right 
shoulder, back, and knees were acute and transitory 
conditions that resolved without chronic residual disability.  

Subsequent to the Board decision of September 1985, the 
veteran sought to reopen his claims for entitlement to 
service connection for a bilateral knee, a right shoulder, 
and a back disability.  By means of a July 1988 rating 
decision, the RO denied to reopen his claims as no new 
evidence had been submitted.  The veteran was informed of 
this decision in August 1988 and December 1988.  The record 
does not show that a notice of disagreement was filed or that 
an appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of July 1988 
became final in December 1989 (one year after notification).  
38 C.F.R. § 3.104 (1999).  Additionally, the record shows 
that the July 1988 decision is the most recent unappealed 
rating decision with respect to the veteran's claims for 
service connection for a bilateral knee, a right shoulder, 
and a back disability.

With respect to these claims for service connection, the 
pertinent evidence received subsequent to the July 1988 
rating action includes VA medical records covering the period 
from February 1991 to March 1999, a private medical record 
from August 1986, and testimony given at an April 1994 RO 
hearing and an October 1999 hearing before the undersigned 
Member of the Board sitting at Washington, D.C.

The evidence contained in the VA medical records and a 
private medical record dated in August 1986 received 
subsequent to the July 1988 rating action is not "new."  
This evidence contains numerous hospitalizations and 
treatment for psychiatric disorders.  While these records 
also contain numerous references to the veteran's history of 
bilateral knee pain, right shoulder pain, and back pain, the 
evidence is merely cumulative of information associated with 
the veteran's claims folder prior to July 1988 and was 
considered at the time of the July 1988 rating action.  The 
evidence is similarly not "material" as it does not bear 
directly and substantially upon the specific matter under 
consideration; that is, the evidence does not show establish 
an etiological relationship between his current complaints of 
pain and his active service.  Accordingly, the evidence 
contained in the medical records received subsequent to the 
July 1988 decision by the RO will not serve to reopen the 
veteran's previously disallowed claims of entitlement to 
service connection for a bilateral knee, a right shoulder, or 
a back disability.

In a similar fashion, the testimony given by the veteran at 
both his RO hearing in April 1994 and Board hearing in 
October 1999 is not "new."  The veteran reiterates his 
prior contentions that his bilateral knee, right shoulder, 
and back pain is related to an inservice automobile accident.  
This is merely redundant information reiterating the 
veteran's contention that his current pain is related to 
service.  As this information is not new if will not serve to 
reopen his previously disallowed claims of entitlement to 
service connection for a bilateral knee, a right shoulder, or 
a back disability.  

Based on the preceding discussion, the Board finds that new 
and material has not been submitted sufficient to reopen the 
veteran's claim for service connection for a bilateral knee, 
a right shoulder, or a back disability.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); see also 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

B.  Claim for Service Connection for PTSD

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the RO by means of a rating decision rendered 
in February 1983.  The veteran was furnished with notice of 
the decision in March 1983.  The veteran filed a timely 
substantive appeal with the Board.  In a December September 
1985 decision, the Board denied service connection for PTSD.  
The evidence of record, including service medical records, VA 
medical records, private medical records, and lay statements, 
did not show credible evidence that the veteran had a chronic 
psychiatric disorder which had its onset during or resulted 
from his period of active service.  The Board decision of 
September 1985 is final as to the issue of service connection 
for PTSD and is the most recent final disallowance of his 
claim.  Evans; see also 38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the September 1985 
Board decision includes VA medical records covering the 
period from February 1991 to March 1999, a private medical 
recorded from August 1986, and testimony given at an April 
1994 RO hearing and an October 1999 hearing before the 
undersigned Member of the Board sitting at Washington, D.C.  

The post service VA medical records submitted subsequent to 
the September 1985 Board decision, show various diagnoses of 
mental disorders, among which is a diagnosis of PTSD.  A VA 
psychological evaluation conducted during a period of 
hospitalization in February through March 1991 indicates that 
the veteran had diagnoses of cocaine dependence, 
schizoaffective disorder, and PTSD.  Additionally, a 
memorandum dated in September 1993 from Dwayne Rufenacht, a 
licensed clinical social worker (LCSW), indicates that the 
veteran was continuing psychiatric treatment with a 
psychiatrist for PTSD secondary to his military experience.  

The Board finds that the VA medical evidence submitted 
subsequent to the 1985 Board decision is new as it presents 
information that has not previously been associated with the 
veteran's claims folder.  The 1985 Board decision was based 
on the lack of medical findings of a diagnosis of PTSD or any 
other psychiatric disorder.  Additionally, the new VA medical 
evidence along with the September 1993 statement from Dwayne 
Rufenacht is material; that is, it bears directly and 
substantially upon the issue of whether the veteran's 
psychiatric disorder is related to his active service and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Accordingly, based on the preceding discussion, the Board 
finds that new and material has been submitted that is 
sufficient to reopen the veteran's claim for service 
connection for post-traumatic stress disorder as it presents 
evidence that bears directly and substantially upon the 
specific matter under consideration and is neither cumulative 
nor redundant.  Additionally, the new evidence, in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the issue of 
entitlement to service connection for arthritis of the left 
knee is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  As stated previously, the Court has held 
that the threshold question that must be resolved with regard 
to each claim is whether the veteran has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also 
Caluza v. Brown, 7 Vet. App. 498 (1995), wherein the Court 
held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  The Board finds that those elements 
are satisfied.  VA medical records show that the veteran has 
a current psychiatric disorder that has been variously 
diagnosed as schizoaffective disorder, depression, and PTSD.  
The statement by Dwayne Rufenacht, indicates that the 
veteran's PTSD has been linked to his naval service.  

It is now incumbent upon VA to reconsider this claim on the 
merits; therefore, pursuant to Bernard v. Brown, 4 Vet.App. 
384 (1993), this claim is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral knee disability.  

New and material evidence has not been submitted to reopen a 
claim for service connection for a right shoulder disability.  

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disability.  

New and material evidence has been received to reopen a claim 
of service connection for post-traumatic stress disorder 
(PTSD), and the claim is hereby reopened.  

A claim for service connection for PTSD is well grounded.



REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for PTSD has been reopened.  In 
addition, the Board has determined that this claim is well 
grounded.  The claim is therefore remanded.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.103(a) (1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
After a review of the record, to include the recently 
submitted new and material evidence, it is the decision of 
the Board that additional development of the evidence would 
be helpful.

Upon reviewing Zarycki v. Brown, 6 Vet.App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994), the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor for 
the purposes of service connection.  In other words, if the 
adjudicators determine that the existence of any inservice 
events claimed as stressors is not established by the record, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The Board notes that the veteran claims several inservice 
stressors during his active duty.  His claimed stressors 
include an automobile accident in June 1973, violent inter-
racial fights, people being thrown overboard, a person being 
set on fire, another person being "sucked" into the engine 
of a jet, and the shooting death of a friend while on shore 
leave.  The Board notes that the evidence does show that the 
veteran was involved in a June 1973 automobile accident; 
however, his other claimed stressors have not been verified.  
While the RO has sought information concerning the existence 
of these other stressors, the Board feels that another effort 
should be made to verify them especially in light of the 
above finding that the claim for entitlement to PTSD is well 
grounded. 

Additionally, in light of the ambiguities in the diagnosis of 
his psychiatric disability and his substance dependency, the 
Board feels that an examination is necessary to determine the 
etiology of his current psychiatric disability.  Recognizing 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim under the provisions of 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a), the Board believes that 
additional evidence must be obtained in order to determine if 
the veteran has PTSD that can be linked to traumatic events 
which he claims he was exposed to during active service. 

The Board also notes that a September 1993 memorandum from 
Dwayne Rufenacht, LCSW, indicates that the veteran was being 
treated by a private psychiatrist, Dr. Covey.  An effort 
should be made to obtain Dr. Covey's clinical treatment 
records.

Accordingly, the claim must be remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
March 1999.  In addition, the RO should 
obtain the address for Dr. Covey.  After 
securing the necessary release, the RO 
should obtain these records, to include 
clinical and treatment records from Dr. 
Covey. 

2.  Thereafter, the RO should attempt to 
verify each of the veteran's claimed 
stressors and any other claimed stressors 
that are claimed while the case in Remand 
status.  In so doing, the RO should 
forward the veteran's claimed stressors 
and all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150 in 
order to attempt to verify the claimed 
stressor events.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether each 
claimed stressor actually occurred.  If 
the RO determines that the record 
establishes the existence of any of the 
veteran's alleged stressors, the RO must 
specifically find what alleged stressor 
has been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4. The veteran should be afforded a VA 
psychiatric examination to clarify the 
diagnosis of the veteran's current 
psychiatric disorder(s).  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In addition, if the RO 
determines that the stressor event 
occurred as claimed, then the examiner 
should offer an opinion as to whether the 
veteran has PTSD as a result of that 
event.  If the examiner is unable to 
offer such an opinion, he or she should 
state why.  

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

